Citation Nr: 1418866	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, MJ, and JR


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to August 1993.  His DD Form 214 reflects that he had 5 months and 24 days of prior active service.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012 the Veteran delivered sworn testimony before the undersigned via videoconference hearing in Waco, Texas.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's June 2012 Board hearing and in July 2012.  The Veteran has waived initial RO consideration of this evidence.


FINDING OF FACT

Competent clinical evidence of record establishes a current diagnosis of PTSD due to an in-service stressor that has been verified by the objective evidence of record.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Applicable Laws

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection for PTSD, in particular, requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id., see also 38 C.F.R. § 4.125(a).

The evidence required to establish the occurrence of an in-service stressor depends upon the type of alleged stressor.   If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Veteran in this case asserts that he has PTSD as a result of events during his service in the Persian Gulf War from December 1990 to May 1991.  In particular, the Veteran asserts that he witnessed charred bodies, and that such scenes torment him to this day.  He also asserts that he has nightmares related to Scud missile attacks.

At the outset, the Board observes that the RO has conceded the Veteran's main stressors in this case.  As such, the main matter before the Board is to determine whether the Veteran has a current diagnosis of PTSD.

A January 2009 private psychologist's report indicates that the Veteran's psychiatric diagnoses included PTSD.  The Board finds the PTSD diagnosis rendered by the private psychologist to be sufficient in this case.  First, the private psychologist clearly possesses the requisite medical training, expertise, and credentials needed to render a PTSD diagnosis.  There is also no indication that the private psychologist relied on any inaccurate medical history in rendering the Veteran's PTSD diagnosis.

The Board acknowledges that there is evidence suggesting that the Veteran does not have PTSD.  A June 2010 VA examiner essentially concluded that the Veteran did not meet all the DSM-IV criteria for a PTSD diagnosis.  In particular, the June 2010 VA examiner stated that the Veteran did not describe "clear exposure criteria" for PTSD, and also did not describe persistent re-experiencing or avoidance symptoms that could be solely attributed to PTSD.  The June 2010 VA examiner also stated that the Veteran was abusing alcohol at the time of the "January 2008" private evaluation and that the diagnoses (including PTSD) were not accurate.  However, the Board notes in passing that while the private psychiatric evaluation was inaccurately dated as being in 2008, the report actually was prepared in January 2009, and the Veteran stated that he had abstained from alcohol since May 2008.  The Board finds that this mistake diminishes, at least to some extent, the probative value of the June 2010 VA examiner's opinion.

The Board finds that the evidence is in at least equipoise as to the question of whether the Veteran has a current diagnosis of PTSD.  Resolving doubt in the Veteran's favor, the Board finds that the record establishes a current diagnosis of PTSD due to an inservice stressor that has been verified by the objective evidence of record.  As such, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


